This case arises out of two petitions filed in a Probate Court for the allowance of the following accounts: (1) the first and final account of James H. Quirk as administrator d.b.n. of the estate of Robert Plattner; and (2) the first account of Mr. Quirk as executor of the will of Honora Q. Plattner, the wife of Robert. Lois P. Carroll objected to items in Mr. Quirk’s account in Honora’s estate where he credited himself with amounts for legal fees due from Robert’s estate, for legal fees due from Honora’s estate, for administrator’s fees for Robert’s estate and for executor’s fees for Honora’s estate. The basis for the objections was that the fees were excessive. The judge allowed the accounts with reductions in each of the fees claimed. Mr. Quirk challenges the probate judge’s reductions in his respective fees.
1. The judge did not err in reducing Mr. Quirk’s fees for services performed for Robert and Honora Plattner prior to their deaths (compare McMahon v. Krapf, 323 Mass. 118, 124-125 [1948]) and as attorney for their estates (see Sullivan v. Goulette, 344 Mass. 307, 312-313 [1962]). Much of the work was done for Honora and Robert, individually and jointly, during their lives, and the combined amount the judge awarded exceeds that which Mr. Quirk claimed in his May 6, 1980, affidavit (without benefit of “time records”) was owing. There is no indication that the judge did not consider this affidavit in reaching his decision.
2. The judge’s reduction of executor’s fees was well within the bounds of discretion vested in him by G. L. c. 206, § 16. See McMahon v. Krapf, supra at 122-124. Compare Corcoran v. Thomas, 6 Mass. App. Ct. 190, 191 (1978).
Neither party is to have costs of appeal.

Judgments affirmed.